Citation Nr: 0704407	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  03-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for nephroliathis.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from May 1979 to May 1995.

This matter comes before the Board of Veterans' Appeals on 
appeal from November 2000 and May 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

In March 2003, the veteran testified at a hearing before a VA 
decision review officer.


FINDING OF FACT

Service-connected nephrolithiasis is characterized by 
occasional attacks of colic, not requiring catheter drainage, 
without recurrent stone formation and without impairment of 
kidney function or renal failure. 


CONCLUSION OF LAW

The requirements for a 10 percent evaluation for 
nephrolithiasis have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, Part 4 § 4.115b, Diagnostic Codes 7508, 7509 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

The VCAA was enacted during the pendency of this appeal.  
Because the VCAA was enacted after the initial adjudication 
of this claim by the RO, it was impossible to provide notice 
of the VCAA prior to the initial adjudication in this case. 
Nevertheless, the RO did provide the appellant with notice of 
the VCAA in October 2003, prior to readjudicating the claim 
in the May 2003 and August 2005 supplemental statements of 
the case (SSOC), and the Board finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.

First, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error. 
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated in SSOCs provided to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim and to respond to VA notices. Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.

Second, the requirements with respect to the content of the 
VCAA notice were met in this case.  In an October 2003 
letter, the RO provided the veteran with notice of the 
evidence required to substantiate his claim for an increased 
rating.  This letter also advised the veteran of VA's duty to 
assist with his claim and explained what evidence VA would be 
responsible for obtaining and what evidence VA would assist 
him in obtaining.  The veteran was advised that he was 
ultimately responsible for securing any evidence not in the 
possession of the federal government.  He was also advised to 
submit any relevant evidence in his possession.   Finally, 
this letter informed the veteran that VA would provide a 
medical opinion if necessary to make a decision on the claim.  

B.	Duty to Assist

The RO obtained the pertinent records, including the service 
medical records,  and post-service VA and private medical 
records.  The veteran has been afforded several VA 
examinations.  The veteran has also had the opportunity to 
present evidence in a hearing before a VA decision review 
officer.  No outstanding relevant evidence has been 
identified.  Accordingly, the Board concludes that the duty 
to assist has been satisfied.   

II.  Analysis of Claim

The veteran seeks an increased rating for service-connected 
nephrolithiasis.  He contends that his disability is more 
severe than contemplated by the current 
non-compensable evaluation.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).

In both claims for an increased rating on an original claim 
and an increased rating for an established disability, only 
the specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002);  see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The veteran's condition has been rated according to the 
provisions of 38 C.F.R
§ 4.115b, Diagnostic Code 7508, which pertains to 
nephrolithiasis.  According to Diagnostic Code 7508,  kidney 
disorders should be rated as hydronephrosis, unless there is 
evidence of recurrent stone formation requiring one or more 
of the following: (1) diet therapy; (2) drug therapy; (3) or 
invasive or non-invasive procedures more than two times per 
year.  When these requirements are met, a 30 percent 
disability rating is assigned.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7508.    

Hydronephrosis is rated according to criteria set forth in 
Diagnostic Code 7509.  Under Diagnostic Code 7509, a 10 
percent disability rating is assigned when there is an 
occasional attack of colic, not infected and not requiring 
catheter drainage.  A 20 percent disability rating is 
assigned for frequent attacks of colic, requiring catheter 
drainage.  A 30 percent disability rating is assigned for 
frequent attacks of colic with infection (pyonephrosis), 
kidney function impaired.  Severe hydronephrosis is rated as 
renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 
7509 (2006).
The evidence in this case includes VA outpatient treatment 
records, VA examination reports and private treatment 
records.  This evidence indicates that the veteran's 
disability approximates the severity required for a 10 
percent evaluation under Diagnostic Code 7509.

At a May 2003 VA examination, the veteran reported a history 
of urinary tract infections.  He reported being hospitalized 
in 2001 and 2002 for treatment of his nephrolithiasis.  The 
examiner noted the veteran's history of dysuria, flank pains 
and mild frequency and history of a passage of stones per 
urethra in 1988.   However, the examiner noted that there was 
no recent history of kidney stones. The veteran reported 
following a low purine, low salt, low fat diet and taking 
medication for his condition.  The diagnosis was dysuria, 
recurrent.

At a March 2005 VA examination,  the veteran reported dysuria 
and occasional episodes of hematuria.  He reported a 
posititive history of kidney stones by ultrasound.   He 
reported a history of placement of a J-stent for three months 
in 2003.   He denied renal colic and reported that his kidney 
disability did not require catherization.  He reported taking 
ciprobay daily.  He denied diet therapy and denied any 
invasive or noninvasive procedures in the preceding year.  CT 
scan and IVP findings were negative for kidney stones.  An 
August 2005 VA outpatient record was also negative for a 
history of passage of stones per urethra.  

At a January 2006 VA examination, the veteran reported a 
history of urinary tract stones.  He reported taking ciprobay 
daily.  He denied following a special diet and denied any 
invasive procedures in the preceding 12 months.  He reported 
having three non-invasive procedures in the 12 months prior 
to the examination.  The veteran reported having renal colic 
seven or more times in the 12 months preceding the 
examination.  

In this case, the medical evidence reflects that kidney 
stones have been diagnosed at various times over this appeal 
period.  While a history of passage of kidney stones was 
noted in 1988 and calcifications were noted on ultrasound 
February 2003, the March 2005 VA examination and private 
February 2006 ultrasound found no kidney stones.   As the 
evidence does not indicate that the veteran suffers from 
recurrent attacks of kidney stones requiring either diet 
therapy, drug therapy or invasive or non-invasive procedures 
more than two times per year, a rating under Diagnostic Code 
7508 is not appropriate.  

The Board must also consider whether the veteran's disability 
is compensable as hydronephrosis under Diagnostic Code 7509.  
As stated above, Diagnostic Code 7509  provides for a 10 
percent disability when there is an occasional attack of 
colic, not infected and not requiring catheter drainage.  A 
20 percent disability rating is assigned for frequent attacks 
of colic, requiring catheter drainage.  A 30 percent 
disability rating is assigned for frequent attacks of colic 
with infection (pyonephrosis), kidney function impaired.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7509 (2006).

The medical evidence in this case establishes a severity 
consistent with an occasional attack of colic, with no 
infection and no need for catheter drainage.    Medical 
records indicate that the veteran has had consistent 
complaints of hematuria, dysuria and hypogastric discomfort.  
Accordingly, a 10 percent evaluation is warranted for the 
veteran's condition.  A higher rating is not warranted unless 
there is evidence of frequent attacks of colic requiring 
catheter drainage or frequent attacks of colic with infection 
and impaired kidney function.  


ORDER


A 10 percent evaluation for nephrolithiasis is granted, 
subject to the controlling laws and regulations governing the 
payment of monetary awards.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


